Judgment, Supreme Court, Bronx County (Callahan, J.), entered on December 16, 1983, unanimously reversed, on the law and the facts, without costs and without disbursements, and a new trial ordered on the issue of damages only, unless plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the judgment in her favor to $200,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
Upon our review of the record, the damages appear to us to be excessive to the extent indicated.
The appeal from the denial of the motion to set aside the partial judgment after trial is dismissed, without costs, as subsumed in the appeal from the aforesaid judgment. Concur — Sandler, J. P., Bloom, Fein and Milonas, JJ.